This is an original action in this court, praying a writ of prohibition against the common pleas court of Stark county, to prevent that court from admitting one Rudner to bail, said Rudner being indicted on a charge of first degree *Page 455 
murder. The clerk of the court is also made a party defendant. Both the judge and the clerk have demurred to the petition, and the petition and demurrer challenge the jurisdiction of the trial court, before trial, to hear and determine the right of a person under indictment to be admitted to bail. Upon the authority of Kendle v. Tarbell, 24 Ohio St. 196, the demurrer must be overruled, and the jurisdiction of the court must be denied.
Demurrer overruled.
MARSHALL, C.J., DAY, ALLEN and KINKADE, JJ., concur.
ROBINSON, J., not participating.